WALLER, Circuit Judge.
The majority of the Court concluded that the contingent liabilities on the assigned conditional sales contracts do not become “current liabilities” under the trust indenture until a default has occurred in the conditional sales contracts. There is no proof in the record as to the amount of defaults, if any, occurring during the tax years in question, and, therefore, there was a failure to show that the contingent liabilities ever became current liabilities.
The petition for rehearing is denied.
SIBLEY, Circuit Judge, dissents.